Per Curiam.

The only exception taken by the plaintiff, during the course of the trial was to the denial of the motion to set aside the verdict and for a new trial, which, however, raises no question for review here. Kraetzer v. Thomas, 23 Misc. Rep. 329.
The plaintiff did not at the close of the evidence move for a direction of a verdict in his favor. Hence there was a concession on his part that these were questions of fact which should be passed upon by the jury.
Every request made by the plaintiff was charged by the trial justice, and having taken no exception to the charge, he must be deemed to have been satisfied with it, and the manner in which the case was submitted to the jury.
The judgment rendered at the Trial Term of the City Court of New York having been affirmed by that court at General Term, *742we cannot, in the absence of a proper exception, consider the other grounds urged by the appellant upon this appeal. Machauer v. Fogel, 21 Misc. Rep. 637; Kraetzer v. Thomas, supra.
The judgment must, therefore, be affirmed, with costs.
Present: Beekman, P. J., Giegerich and O’Gorman, JJ.
Judgment affirmed, with costs.